In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00379-CV
        ___________________________

IN THE INTEREST OF J.K. AND E.K., CHILDREN




     On Appeal from the 393rd District Court
             Denton County, Texas
          Trial Court No. 18-1992-393


     Before Womack, Kerr, and Birdwell, JJ.
      Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On November 15, 2019 and December 12, 2019, we notified appellants that

the trial-court clerk responsible for preparing the record in this appeal has informed

us that appellants have not arranged to pay for the clerk’s record as the appellate rules

require. See Tex. R. App. P. 35.3(a)(2). In our notices, we warned that we would

dismiss the appeal for want of prosecution unless, within ten days, appellants arranged

to pay for the clerk’s record and provided us with proof of payment. See Tex. R. App.

P. 35.3(c), 37.3(b), 44.3.

       Because appellants have not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: January 3, 2020




                                           2